Citation Nr: 9921457	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for chronic residuals of a 
parasitic infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to December 
1970.

In August 1982 the RO granted a 100 percent nonservice-connected 
disability pension for an organic brain disorder.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Cheyenne, Wyoming 
Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating the presence of chronic residuals of a parasitic 
infection which can be related to his period of active service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded claim 
for service connection for chronic residuals of a parasitic 
infection.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") has 
held that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it must 
be accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the claim 
cannot be well grounded.  See Grottveit, 5 Vet. App. at 93 (Court 
held that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence), and of 
a nexus between the inservice injury or disease and the current 
disability (medical evidence).  In the absence of competent 
medical evidence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not well 
grounded.  Chelte v. Brown, 10 Vet. App. 268 (1997).


Analysis

Service medical records indicate that the veteran complained of 
fever, chills, grossly bloody diarrhea, rectal urgency and 
abdominal cramps in September 1970.  Feces testing indicated the 
presence of blood including white blood cells with pseudopods 
indicative of shigellosis, though no parasites were observed.  
Bacteriology testing found no enteric pathogens.  The veteran was 
treated on an inpatient basis for three days.  The impression at 
discharge was gastroenteritis, probably shigellosis.  In October 
1970 hematology testing was negative for malaria.  The separation 
examination noted no attacks of parasitic disease or residuals 
thereof.

VA inpatient records from March and July 1988, May 1989 and 
January 1991, as well as VA examination results from January 1989 
indicate no abnormal findings on blood testing.  

In November 1997 the veteran reported fever, chills and sore 
throat of several days duration.  The veteran felt that he was 
having a "flare-up" of malaria.  The veteran was instructed to 
return to the clinic in one week if symptoms did not improve, but 
there is no record of him returning.

The veteran submitted a VA Form 21-4138 in January 1998 in which 
he asserted that J. J., M.D. from the Cheyenne VA Medical Center 
(MC) provided a diagnosis of parasites in his blood in November 
1997 that was related to his service in Vietnam.  VA treatment 
records from J.J., M.D., dated in November 1997 reflect an 
impression of possible irritable bowel, with no comment regarding 
date of onset.

Examination of the record reveals that although there was an 
incident of gastroenteritis, probably shigellosis during active 
duty, this cleared following treatment.  Laboratory testing did 
not confirm the presence of parasitic blood infection.  Based 
upon the evidence of record, the Board finds that the veteran has 
not submitted competent evidence of chronic residuals of a 
parasitic infection which is the result of an injury or disease 
incurred or aggravated by active service.  The veteran indicated 
that a VA physician told him that he had parasites in his blood 
related to his service in Vietnam.  However, clinical records 
from that physician do not reflect a diagnosis of parasites or 
their residuals and do not relate any current disability to 
service.  Hearsay medical evidence, as transmitted by layperson, 
cannot be sufficient to render veteran's claim well grounded; 
connection between what physician said and layperson's account of 
what he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

The only evidence of a present disability due to parasitic 
infection, or a diagnosis of parasitic infection during active 
service, is the veteran's own opinion.  While the veteran is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet.App. at 93; 
Espiritu, 2 Vet.App. at 494.  Consequently, the Board concludes 
that the veteran has not submitted evidence of a well-grounded 
claim for service connection.  38 U.S.C.A. § 5107(a).

The Board recognizes that the Court has held that there is some 
duty to assist the appellant in the completion of his application 
for benefits under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1999) 
even where his claim appears to be not well-grounded where an 
appellant has identified the existence of evidence that could 
plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 8 
Vet. App. 459 (1966); 
as modified in this context by Epps v. Brown, 9 Vet. App. 341, 
344 (1966).  The facts and circumstances of this case are such 
that no further action is warranted.



ORDER

Entitlement to service connection for chronic residuals of a 
parasitic infection is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

